Citation Nr: 1221392	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-49 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2000 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded this case in November 2010 to schedule the requested Travel Board hearing.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in March 2012, and a transcript of the hearing is associated with the claims file.  As such, the remand has been satisfied.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also associated with the paper claims file.  However, any further development or adjudication should take into account this paperless claims file.

The issue of service connection for a back disability, including residuals of a lipoma, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran does not have chronic bilateral hearing loss for VA compensation purposes.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in February 2008, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

Additionally, the undersigned VLJ explained the criteria to establish service connection for hearing loss during the Travel Board hearing, explained the reasons for the prior determinations, and suggested the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  To the extent that the VLJ did not strictly satisfy these requirements, there has been no prejudice to the Veteran.  Rather, the VLJ asked questions in an attempt to obtain pertinent evidence, and the hearing focused on the elements necessary to substantiate the service connection claim.  The Veteran and his representative also demonstrated actual knowledge of such elements via questioning and testimony concerning his hearing loss.  Further, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claim, and he has submitted pertinent evidence and made pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As such, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant.

Concerning the duty to assist, the Veteran's service treatment records and identified, available post-service VA and private treatment records have been obtained and considered.  The Veteran stated during the March 2012 hearing that all pertinent evidence had been submitted.  There is no indication that he receives any benefits from the Social Security Administration pertaining to hearing loss.  

In addition, the Veteran was afforded a VA audiological examination in July 2009.  There is no argument that such examination is inadequate for adjudication purposes, and a review of the examination report reveals no insufficiencies.  In particular, the examiner conducted all necessary testing to determine whether there is a current hearing loss disability in either ear.  The other medical evidence is also consistent with the report.  The Veteran has not asserted that his hearing loss has progressed since the VA examination.  See Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007) (stating that the mere passage of time does not require a new VA examination where an otherwise adequate examination has been conducted; rather, there must be an indication that the disability has increased in severity to warrant a new examination).  As such, the medical evidence of record is sufficient.

As noted above, the prior remand was for the purpose of affording the Veteran his requested Travel Board hearing, and this was completed in March 2012.  A further remand as to the claim for a hearing loss disability would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

In addition, certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran has denied noticing any hearing loss during service, stating that his hearing became progressively worse shortly after discharge from service.  He seeks service connection for a current bilateral hearing loss disability as a result of hazardous noise exposure during service through his duties as a combat engineer.  He reports daily exposure to noise from explosives and heavy machinery with the use of standard-issue ear plugs.  

The Veteran is competent to report noise exposure during service, and his service records also confirm routine noise exposure.  See, e.g., May 2000 and July 2002 reference audiograms and remarks.  However, the evidence must also demonstrate a current disability due to such in-service noise exposure to warrant service connection.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this regard, the Veteran subjectively denied any hearing loss during his military separation examination, and audiological testing during service (to include for the purposes of separation) also showed hearing within normal limits.  See, e.g., May 2000 reference audiogram, July 2002 separation examination and audiogram.  Specifically, puretone thresholds were less than 20 decibels at all levels bilaterally.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating that the auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

After service, a September 2008 record from Dr. Converse (an ear, nose, and throat specialist) indicates that the Veteran reported that his hearing had been good, with no fluctuating hearing loss, and that audiological testing showed normal hearing bilaterally and 100 percent discrimination scores.  During the July 2009 VA audiological examination, the Veteran's puretone thresholds were again within normal limits, or at levels of 20 decibels or below.  The speech recognition scores using the Maryland CNC test were 98 percent in the right ear and 96 percent in the left ear.  The Veteran has not claimed that his subjective bilateral hearing loss has progressed or increased in severity since the last medical evidence of record.

The Veteran is competent to report observable symptoms of difficulty understanding conversations or the need to turn up the volume to hear things.  See, e.g., VA examination report.  Further, there is no indication that these reports are not credible.  However, hearing loss for VA compensation purposes requires objective testing and even trained audiologists rely on the results of audiometric testing to determine its presence.  The objective medical evidence of record, to include the results of audiological testing in service treatment records, private treatment records, and the VA examination report, is more probative as to the existence of a hearing loss disability for VA purposes.  As such, the Board finds that such medical evidence and test results outweigh the Veteran's lay statements.

Accordingly, the evidence of record fails to show a current hearing loss disability in either ear for VA purposes, and service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran is free to submit additional evidence to show a current hearing loss disability, and his claim may be reopened and reconsidered at that time.  However, as the preponderance of the evidence is against service connection for hearing loss, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

Service connection for a bilateral hearing loss disability is denied.


REMAND

Further development is necessary for a fair adjudication of the Veteran's remaining claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service connection claim was received in February 2008.  The claims file includes service treatment records, VA and private treatment records, and lay evidence from the Veteran.  He testified during the March 2012 hearing that all pertinent medical evidence, including from private providers, has been submitted.  

The Veteran has denied any treatment or diagnosis for a back condition, to include a lipoma, during service, and this is consistent with the service records.  However, he has reported back pain during service for which he did not seek treatment, and that his wife noticed a bump on his back within a few months after discharge, or in the spring of 2003.  This was eventually diagnosed as a lipoma, which increased in size and was surgically removed in the fall of 2004 due to pain and tenderness.  The Veteran reports continued tenderness of the scar and an inability to lift heavy items.  

The Veteran believes that the lipoma on his back was caused by the physical demands of military service, to include carrying a heavy ruck sack and weapons on his back while marching for long distances in the heat.  He denies any back or skin problems prior to service.  Records from Dr. Sellers and Dr. Akins dated in October 2004 and November 2004, reflect a history of a mass on the back for two years that had increased in size, and that surgery was performed.  

Given the timing of the Veteran's symptoms, as shown by his lay statements during this appeal and also in medical evidence several years prior to his claim, the Board finds that there is an indication that the lipoma on his back may be related to service.  However, there is no medical opinion of record.  As such, a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of the lipoma.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed back condition.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to offer an opinion as to whether the lipoma on the Veteran's back, status post-surgical removal, was at least as likely as not (probability of 50 percent or more) incurred or aggravated as a result of military service, to include the physical demands of service.  The examiner should consider all pertinent lay and medical evidence (summarized in this document) and provide a complete rationale for any opinion offered.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered. 

2.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


